 


 HCON 125 ENR: Providing for the sine die adjournment of the second session of the One Hundred Thirteenth Congress.
U.S. House of Representatives
2014-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Thirteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. CON. RES. 125 
 
 
December 16, 2014 
Agreed to 
 
CONCURRENT RESOLUTION 
Providing for the sine die adjournment of the second session of the One Hundred Thirteenth Congress. 
 
 
That when the House adjourns on any legislative day from Friday, December 12, 2014, through Wednesday, December 31, 2014, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand adjourned until 1 p.m. on Friday, January 2, 2015, or until the time of any reassembly pursuant to section 2 of this concurrent resolution, whichever occurs first; and that when the House adjourns on the legislative day of Friday, January 2, 2015, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand adjourned sine die, or until the time of any reassembly pursuant to section 2 of this concurrent resolution, whichever occurs first; and that when the Senate recesses or adjourns on any day from Friday, December 12, 2014, through Friday, January 2, 2015, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand adjourned sine die, or until the time of any reassembly pursuant to section 3 of this concurrent resolution, whichever occurs first. 2. (a)The Speaker or his designee, after consultation with the Minority Leader of the House, shall notify Members of the House to reassemble at such place and time as he may designate if, in his opinion, the public interest shall warrant it. 
(b)After reassembling pursuant to subsection (a), when the House adjourns on a motion offered pursuant to this subsection by its Majority Leader or his designee, the House shall again stand adjourned pursuant to the first section of this concurrent resolution. 3. (a)The Majority Leader of the Senate or his designee, after concurrence with the Minority Leader of the Senate, shall notify the Members of the Senate to reassemble at such place and time as he may designate if, in his opinion, the public interest shall warrant it. 
(b)After reassembling pursuant to subsection (a), when the Senate adjourns on a motion offered pursuant to this subsection by its Majority Leader or his designee, the Senate shall again stand adjourned pursuant to the first section of this concurrent resolution.  Clerk of the House of Representatives.Secretary of the Senate. 